DETAILED ACTION

Allowable Subject Matter
1.    Claims 1-15 and 17-20 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 15 and 17, which include,
an optical device having  a lens assembly, a wavefront sensor that includes, a first light source configured to emit first light and transfer the first light emitted from the first light source toward a combination of an eye and a contact lens positioned adjacent to the eye; the lens assembly for collecting light from the combination of the eye and the contact lens; an array of lenses that is distinct from the lens assembly, the array of lenses configured to focus light transmitted through the lens assembly; and a first image sensor configured to receive light, from the combination of the eye and the contact lens, transmitted through the lens assembly and the array of lenses and  106055-5006-US5Response to Office Actiona contact lens center sensor that includes: a second light source configured to emit second light and transfer the second light emitted from the second light source toward the combination of the eye and the contact lens; the lens assembly for collecting light from the combination of the eye and the contact lens; one or more lenses configured to focus light transmitted through the lens assembly, the one or more lenses being distinct and separate from the array of lenses; and a second image sensor configured to receive light, from the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/28/2022